NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 17-1792
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                   HAKIM THOMAS,
                                     a/k/a Dollar

                                       Hakim Thomas,

                                          Appellant
                             __________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                     (D.C. Criminal Action No. 2-16-cr-00456-001)
                      District Judge: Honorable William H. Walls
                            __________________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 November 14, 2017

           Before: CHAGARES, VANASKIE, and FUENTES, Circuit Judges

                                (Filed: February 13, 2018)
                                     _____________

                                       OPINION*
                                     _____________


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
VANASKIE, Circuit Judge.

       Appellant Hakim Thomas pleaded guilty to a single count of distributing a mixture

and substance containing a detectible amount of cocaine base, in violation of 21 U.S.C. §

841. The District Court classified him as a career offender and sentenced him to a below-

Guidelines term of 108 months’ imprisonment. Thomas now contends that the District

Court committed procedural error insofar as it viewed the Sentencing Guidelines as

mandatory and failed to adequately explain its rationale in imposing the 108-month

sentence. According to Thomas, these errors consequently resulted in the imposition of a

substantively unreasonable sentence. For the reasons that follow, we will affirm the

judgment of sentence.

                                             I.

       Thomas sold six bags of crack cocaine to an undercover police officer in

November 2013. Thomas eventually pleaded guilty to a one-count information charging

him with distribution of 2.8 grams or less of a mixture and substance containing a

detectable amount of cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

Pursuant to his plea agreement, Thomas stipulated that he previously had been convicted

of two New Jersey state law felonies––a second-degree robbery conviction in 2000 and a

conviction for possession with intent to distribute a controlled substance in 2013.

However, Thomas reserved the right to argue at sentencing that these two convictions did




                                             2
not qualify as predicate offenses so as to render him a “career offender” under U.S.S.G. §

4B1.1(a).1

       In anticipation of sentencing, the United States Probation Office prepared a

Presentence Report (“PSR”). Pertinent to this appeal, the PSR concluded that Thomas

indeed qualified as a career offender due to his New Jersey felony convictions, a

designation that increased Thomas’s criminal history category from III to VI and

increased his base offense level from 12 to 32. Taken together with a downward

adjustment for acceptance of responsibility, which resulted in a total offense level of 29,

Thomas’s criminal history score yielded an advisory Guidelines range of 151 to 188

months’ imprisonment.

       Both Thomas and the Government submitted sentencing memoranda to the

District Court prior to the sentencing hearing. Thomas objected to the PSR’s imposition

of the career offender enhancement, arguing that such a designation overstated his true

criminal history and likelihood of recidivism because he was only eighteen years old at

the time of his robbery conviction and did not serve any prison time in connection with

his past drug conviction. Alternatively, Thomas maintained that, even if he did qualify as



       1
       Section 4B1.1(a) of the Sentencing Guidelines provides:
             A defendant is a career offender if (1) the defendant was at least
             eighteen years old at the time the defendant committed the
             instant offense of conviction; (2) the instant offense of
             conviction is a felony that is either a crime of violence or a
             controlled substance offense; and (3) the defendant has at least
             two prior felony convictions of either a crime of violence or a
             controlled substance offense.
U.S.S.G. § 4B1.1(a).
                                              3
a career offender, he was nevertheless entitled to a lesser sentence because the PSR’s

Guidelines calculation called for a sentence that was greater than necessary in light of the

underlying conduct to which Thomas pled guilty. Either way, Thomas maintained that he

should receive a sentence of ten to sixteen months’ imprisonment––the Guidelines range

he would have faced but for the career offender designation. Such a term, he argued, was

reasonable in light of what he could have expected to receive in state court for a similar

offense. The Government, for its part, opposed Thomas’s request and asked the District

Court to impose a sentence within the Guidelines range.

       The District Court convened a sentencing hearing on March 29, 2017. Through

counsel, Thomas again urged the Court to refrain from applying the career offender

enhancement. Thomas himself was then given a chance to allocute, during which time

he described his troublesome upbringing and the circumstances that preceded his criminal

activity. The District Court also heard from the Government, which argued for a within-

Guidelines sentence “to reflect[] [Thomas’s] history of recidivism.” (App. 68.) After

taking both parties’ requests into account, the District Court adopted the PSR’s

recommendations in full, including the PSR’s determination that Thomas qualified as a

career offender. The District Court then “depart[ed]” downward from Thomas’s original

offense level of 29 to an offense level of 24, and imposed a below-Guidelines sentence of

108 months’ imprisonment followed by a three-year term of supervised release. (Id. at

77–78.) This appeal timely followed.




                                             4
                                            II.

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate

jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.

       We review the procedural and substantive reasonableness of the District Court’s

sentence for abuse of discretion. United States v. Maurer, 639 F.3d 72, 77 (3d Cir. 2011)

(citing United States v. Merced, 603 F.3d 203, 214 (3d Cir. 2010)). Thomas, as the party

challenging the sentence, bears the burden of demonstrating unreasonableness. United

States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en banc) (citing United States v.

Cooper, 437 F.3d 324, 332 (3d Cir. 2006), abrogated on other grounds by Rita v. United

States, 551 U.S. 338, 346–47 (2007)).

                                            III.

       Thomas raises three arguments on appeal. Specifically, Thomas maintains that the

District Court committed two procedural errors at sentencing, namely by: (1) treating

U.S.S.G. § 4B1.1(a) as mandatory and (2) failing to place on the record its rationale for

imposing the 108-month sentence. Thomas’s third argument is that the District Court, by

virtue of its procedural errors, imposed a substantively unreasonable sentence.

                                            A.

       We turn first to Thomas’s contention that the District Court erred by treating

U.S.S.G. § 4B1.1(a) as mandatory. To this end, Thomas maintains that the District Court

“seemed to ignore that the [G]uidelines are advisory, not mandatory,” and accordingly



                                             5
felt “obligated” to find that Thomas was a career offender on account of his two prior

felony offenses. Appellant’s Br. 12. The record belies Thomas’s assertion.

       “A district court should begin all sentencing proceedings by correctly calculating

the applicable Guidelines range.” United States v. Wise, 515 F.3d 207, 216 (3d Cir.

2008) (quoting Gall v. United States, 552 U.S. 38, 596 (2007) (internal brackets

omitted)). Here, the District Court did just that, stating at the very beginning of the

sentencing hearing that it was “prepared to adopt” the PSR’s Guidelines calculations, i.e.,

that Thomas had a net base offense level of 29 and criminal history category of VI.

(App. 28.) The District Court then engaged in lengthy colloquies with defense counsel

and Thomas himself about Thomas’s criminal history and personal background.

Following these discussions, the District Court noted that, although Thomas “is to be

considered a career offender” under the Guidelines, it was “concern[ed]” whether

Thomas’s sentence “should be more appropriately modified” due to “the nature of the

crimes which formed [Thomas’s criminal] history . . . .” (Id. at 67.)

       It is evident that the District Court did not view Thomas’s career offender

designation as a categorical barrier to imposing a lesser sentence; to the contrary, the

District Court appropriately calculated the applicable Guidelines range and then imposed

a sentence of 108 months’ imprisonment, a term well below the recommended Guidelines

range. Thomas’s first challenge accordingly fails.

       Thomas’s second claim of procedural error––i.e., that the District Court failed to

adequately explain the basis for its sentence––falls short as well. While “there is no

‘uniform threshold’ for determining whether a court has supplied a sufficient explanation

                                              6
for its sentence[,]” Merced, 603 F.3d at 215 (quoting Tomko, 562 F.3d at 567), the

sentencing court must nevertheless “‘set forth enough [information] to satisfy the

appellate court that [it] has considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’” Id. at 215–16 (quoting Rita, 551
U.S. at 356).

       Here, the District Court noted at sentencing that it was “well aware of the

requirements of [Section] 3553, which [it would] consider.” (App. 50.) The District

Court then proceeded to engage in a lengthy discussion with Thomas about his family,

criminal history, employment, education, and the seriousness of the offense for which he

was charged. At the conclusion of this colloquy, the District Court made clear that it had

“spent substantial time listening” to Thomas’s concerns and would impose a sentence

reflecting Thomas’s age at the time his prior offenses were committed, his “family

background,” his “association with known criminals,” the fact that he has “more life

ahead” of him,” his “right to prove himself,” and the Court’s belief that “society requires

[Thomas’s] type of criminal history . . . [to] be punished . . . .” (Id. at 73–77.) In light of

this thoughtful discussion, we are confident that the District Court gave appropriate

consideration to the § 3553(a) factors. We therefore reject Thomas’s objections to the

“procedural reasonableness” of his sentence.

                                              B.

       Thomas next contends that his 108-month sentence is substantively unreasonable

because the District Court “simply engaged in an arbitrary process of selecting a

sentence” that was “significantly greater than necessary in light of the underlying conduct

                                               7
to which he pled guilty . . . .” Appellant’s Br. 14. We find this argument to lack merit as

well.

         In determining whether a sentence is substantively reasonable, we must “ascertain

whether [the § 3553] factors were reasonably applied to the circumstances of the case.”

Cooper, 437 F.3d at 330. Because we accord great deference to the District Court’s

sentencing determination, “we will affirm it unless no reasonable sentencing court would

have imposed the same sentence on that particular defendant for the reasons the district

court provided.” Tomko, 562 F.3d at 568.

         Thomas’s argument on this point is largely predicated on his contention that the

District Court committed procedural error at sentencing. Again, we disagree with

Thomas’s assertion that the District Court did not meaningfully consider the § 3553(a)

factors. The District Court expressed its view that the Government’s recidivism concerns

were “a little much,” and indicated its intent to “fashion a sentence that is more

appropriate to [the Court’s] view of [Thomas’s] life.” (App. 73–74.) Based upon our

review of the record, we conclude that the District Court’s sentence was “‘premised upon

appropriate and judicious consideration of the relevant factors.’” United States v.

Lessner, 498 F.3d 185, 204 (3d Cir. 2007) (quoting United States v. Schweitzer, 454 F.3d
197, 204 (3d Cir. 2006)). Thomas’s sentence was therefore substantively reasonable.

                                             IV.

         For the foregoing reasons, we will affirm the sentence imposed by the District

Court.



                                              8